DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the instant application of 16/349,569 filed on 05/13/2019, claims 12-25 are pending. As per applicant’s preliminary amendment filed in the remarks of 5/13/2019, claims 1-11 were cancelled; claims 12-25 have been added.
Information Disclosure Statment
The Information Disclosure Statement dated 5/13/2019 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sugano (US 2014/03437017). 
With respect to claims 12 and 25, Sugano discloses an electric storage module 
(Fig. 1) comprising: a first electric storage means (Fig. 1, 15); a first rapid charging control means (Fig. 1, 12), which has a power semiconductor for power conversion and applies power conversion on externally supplied power to rapidly charge the first electric storage means (Fig. 1, 11 and 11m; para. # 0063 and 0064), and

    PNG
    media_image1.png
    523
    859
    media_image1.png
    Greyscale

wherein heat generated from power conversion is dissipated outside via heat dissipating means (Para. # 0056); and a power storage apparatus having second electric storage means which is electrically connectable to the electric storage module (See reproduced drawing of figure 1, 85 above; para. # 0055), wherein the power storage apparatus is configured to be able to supply power, when connected to the electric storage module, from the second electric storage means to the electric storage module (Para. # 0054/0055). 
With respect to claims 13 and 25, Sugano discloses the electric storage module rapid charging system as described above, wherein the first electric storage means includes all-solid state battery (Para. # 0062). 
With respect to claim 14, Sugano discloses the electric storage module rapid charging system as described above, wherein the power semiconductor is capable of higher speed switching compared to a semiconductor using silicon (Para. #. 0056). 
With respect to claim 15, Sugano discloses the electric storage module rapid charging system as described above, wherein the first rapid charging control means is configured to be capable of controlling a voltage and a current for rapid charging which takes into account a charging property of the first electric storage means by an integral design with the first electric storage means (Para. # 0054 and 0055). 
With respect to claim 16, Sugano discloses the electric storage module rapid charging system as described above, wherein the first electric storage means comprises at least one of a lithium ion battery, an electric double layer capacitor, and a lithium ion capacitor (Para. # 0048). 
With respect to claim 17, Sugano discloses the electric storage module rapid charging system as described above, wherein the first rapid charging control means has artificial intelligence for optimally controlling a charging condition of the first electric storage means based on a charging history of the first electric storage means (Para. # 0009 and 0010).
With respect to claim 18, Sugano discloses the electric storage module rapid charging system as described above, wherein the first electric storage means and the first rapid charging control means are configured to be integrated into at least electrically (see Fig. 1, EV mobile 50-53). 
With respect to claim 19, Sugano discloses the electric storage module rapid charging system as described above, further comprising a power converter for adjusting and outputting a voltage of direct current power that is outputted from the first electric storage means (Para. # 0014, 0021 and 0063). 
With respect to claim 20, Sugano discloses the electric storage module rapid charging system as described above, wherein the power semiconductor comprises a sapphire substrate and a gallium nitride power transistor formed on the sapphire substrate, and wherein the heat dissipating means is bound to an outer surface of an element of the gallium nitride power transistor (Para. # 0056). 
With respect to claim 21, Sugano discloses the electric storage module rapid charging system as described above, wherein the power semiconductor is a power semiconductor employing polarization super junction (Para. # 0056; power semiconductor). 
With respect to claim 22, Sugano discloses the electric storage module rapid charging system as described above, wherein the heat dissipating means is connected to at least one of a source region and a drain region on the outer surface of an element of the gallium nitride power transistor and extends in a direction away from the sapphire substrate (Para. # 0056 and 0062). 
With respect to claim 24, Sugano discloses the electric storage module rapid charging system as described above, wherein the second electric storage means of the power storage apparatus has a greater electric storage capacity than the first electric (Para. # 0072 and 0074). 
With respect to claim 25, Sugano discloses the electric storage module rapid charging system as described above, wherein power stored in the power storage apparatus is power generated using renewable energy (Para. # 0084).
Conclusion
Aker et al. US 2005/0046387 discloses a highly efficient fast charger for high capacity batteries.
Sugano US 2010/0072946 discloses an electric driven mobile body which can be given a boosting charge with electric power.
White et al. US 2016/0204475 discloses a power tool system with power tool rated voltage and a second power having a second tool rated voltage.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859